Citation Nr: 1741432	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  09-07 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a right shoulder disorder, to include as secondary to a lumbar spine disorder.

2. Entitlement to service connection for degenerative disc disease of the lumber spine, to include as secondary to service-connected bilateral knee disorders.

3. Entitlement to service connection for hypertension, to include as secondary to service-connected bilateral knee disorders.

4. Entitlement to service connection for a bilateral hearing loss disability.

5. Entitlement to an increased rating in excess of 10 percent for right knee arthritis from December 7, 2010.

6. Entitlement to an increased rating in excess of 10 percent for residuals of left knee injury, recurrent subluxation or lateral instability, from December 7, 2010.

7. Entitlement to an increased rating in excess of 10 percent for left knee arthritis from December 7, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge at a May 2013 videoconference hearing.  A transcript of the hearing is contained in the record.

The Board remanded these issues in November 2013, September 2015, and November 2016 for additional evidentiary development.


The issues of entitlement to service connection for depression, to include as secondary to service-connected disabilities, and entitlement to compensation under 38 U.S.C.A. § 1151  for hypertension, secondary to treatment for hepatitis C have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issues were previously referred by the Board in the November 2013, September 2015, and November 2016 Remands; however, the AOJ has not adjudicated the issues to date.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. A right shoulder disorder was not manifest during service and is unrelated to service.

2. A right shoulder disorder is not caused or aggravated by a service-connected disease or injury.

3. Degenerative arthritis of the spine was not manifest during service or within one year of separation.  Degenerative arthritis of the spine is unrelated to service.

4. Degenerative arthritis of the spine is not caused or aggravated by a service-connected disease or injury.

5. Hypertension was not manifest during service or within one year of separation.  Hypertension is unrelated to service.

6. Hypertension is not caused or aggravated by a service-connected disease or injury.

7. The Veteran does not have a currently diagnosed right ear hearing loss disability. 

8. The Veteran's left ear hearing loss disability is not etiologically related to a disease, injury, or event in service.

9. For the entire period, the Veteran's right knee condition is manifested by painful motion, but not by objective evidence of flexion limited to 45 degrees or less; extension limited to 10 degrees or more; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; impairment of the tibia or fibula; or ankylosis.

10. For the entire period, the Veteran's left knee condition is manifested by slight lateral instability, but not by recurrent subluxation or objective evidence of severe lateral instability.

11. For the entire period, the Veteran's left knee condition is manifested by painful motion, but not by objective evidence of flexion limited to 45 degrees or less; extension limited to 10 degrees or more; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; impairment of the tibia or fibula; or ankylosis.


CONCLUSIONS OF LAW

1. A right shoulder disorder was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 

2. A right shoulder disorder is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

3. Degenerative arthritis of the spine was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 

4. Degenerative arthritis of the spine is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

5. Hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 

6. Hypertension is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

7. A bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

8. The criteria for a rating in excess of 10 percent for limited motion resulting from the Veteran's right knee condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5258, 5260, 5261, 5262 (2016).

9. The criteria for a rating in excess of 10 percent for instability resulting from the Veteran's left knee condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257(2016).

10. The criteria for a rating in excess of 10 percent for limited motion resulting from the Veteran's left knee condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5258, 5260, 5261, 5262 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board remanded these matters most recently in November 2016, instructing the RO to: (1) contact the Veteran requesting information on additional treatment records and obtain additional VA treatment records; (2) schedule the Veteran for VA examinations to determine the etiology of the Veteran's claimed lumbar spine, right shoulder, hypertension, and bilateral hearing loss disorders; (3) schedule the Veteran for a VA examination to determine the severity of his service-connected bilateral knee disability; and (4) readjudicate the issues on appeal.

VA contacted the Veteran requesting information on additional private treatment in a December 2016 letter.  Updated VA treatment records were associated with the record.  The Veteran was scheduled for and attended appropriate February 2017 VA examinations.  VA readjudicated these issues in a May 2017 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a September 2006 letter and additional letters throughout the period on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The record reflects that at this hearing the undersigned Veterans Law Judge clarified the issues and explained the concepts of service connection and increased rating.  The Veterans Law Judge set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim. These actions supplement VCAA and comply with 38 C.F.R. § 3.103.

Furthermore, the Board notes that neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III. Service Connection  

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309 (a), such as arthritis and hypertension, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. 38 C.F.R. § 3.303 (b).

In addition, the chronic disabilities of 38 C.F.R. § 3.309 (a) are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310 (b).

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. 

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

Right Shoulder

In the Veteran's original June 2006 compensation claim, he asserted that his right shoulder bursitis is secondary to his non-service connected back disorder.  At the Veteran's May 2013 videoconference, the Veteran further testified that he injured his right shoulder as a result of his back disorder.  As an initial matter, the Board notes that the Veteran is not service-connected for a back disorder, and as explained below, the Board has determined that service-connected is not warranted for degenerative arthritis of the spine.
The Veteran has not directly asserted that his claimed right shoulder disorder is directly related to his military service.  A review of service treatment records reveals no relevant complaints, objective findings, treatment, diagnosis, or any other manifestations of a right shoulder disorder.  Physical examination at the December 1969 induction examination revealed normal upper extremities and the Veteran specifically denied a painful or trick shoulder, joint deformity, and arthritis.  Physical examination at the Veteran's August 1970 separation examination also revealed normal upper extremities and the Veteran specifically denied a painful or trick shoulder, joint deformity, and arthritis.  
 
At a July 2007 VA examination, the Veteran was diagnosed with right shoulder bursitis.  The examiner commented that there is "no causal relationship for this to be caused by the left knee injury."  

At a January 2014 VA examination, the Veteran was diagnosed with rotator cuff syndrome of the right shoulder.  The examiner concluded that the Veteran's right shoulder disorder was less likely than not proximately due to or the result of the Veteran's service-connected knee condition.  The examiner noted an August 2008 treatment note documenting a "shoulder injury 2 years ago."  The examiner found no documentation to support a finding that the Veteran's service-connected knees caused the right shoulder injury.

A February 2017 VA examiner concluded that the Veteran's right shoulder disorder was less likely than not aggravated by the Veteran's service-connected knee disabilities, or the claimed back disorder.  The examiner explained that treatment records noted the onset of a right shoulder condition in 2005 after remodeling a house.  Treatment records do not document any "objective link" between the shoulder and the service-connected knees.  The examiner concluded that "[t]here is no peer reviewed medical literature which supports a link between a rotator cuff tear and a lumbar spine DD or knee arthritis/chondromalacia."

The Board accepts these VA examiner opinions that the Veteran's right shoulder disorder condition is less likely than not related to his service-connected disabilities as highly probative medical evidence on this point.  The examiners rendered their opinions after thoroughly reviewing the claims file and relevant medical records. The examiners noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence). 
To the extent that the Veteran has asserted that his right shoulder disorder is directly related to his service, the Board finds the evidence of record shows otherwise.  There is no indication in the record, through either medical or lay evidence, of manifestations of a right shoulder disability until approximately 2005.  The Veteran has not asserted a continuity since service.  Regardless, even if he had, such assertions would be outweighed in this instance by the other evidence of record. 

There is no medical evidence that the Veteran's right shoulder disorder manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).

In sum, there is no reliable evidence linking the Veteran's right shoulder disorder directly to service.  Service treatment records do not document any relevant treatment, complaint, or diagnosis in service, and the Veteran specifically denied any relevant symptoms upon separation.  The Veteran has not referenced any such in-service event and instead has asserted that his right shoulder disorder is related to a non-service connected back condition.   The evidence establishes that the remote onset of a right shoulder disorder is unrelated to service.  For all of these reasons, service connection on a direct basis is not warranted for the Veteran's right shoulder disorder.

With respect to the Veteran's secondary service connection claim, the Board again notes that the Veteran's primary contention has been that his right shoulder disorder is related to a nonservice-connected back disorder.  The Veteran has suggested some potential link between his service-connected knees, an altered gait, and his back disorder.

The Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Buchanan, supra; Jandreau, supra.  Here, the Veteran is competent to report that he believes his right shoulder is secondary to a nonservice-connected back disorder or his service-connected knees.  However, the Veteran lacks the medical expertise to make such a determination.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his right shoulder disorder and service-connected knees have been presented.  The VA examiners considered the Veteran's lay assertions, but ultimately found that the Veteran's current right shoulder disorder was not caused by or aggravated by his service-connected knees, or any other service-connected disability.  The Board finds that the Veteran's lay statement are outweighed by the VA examiners' medical opinions as they were based on consideration of the Veteran's contentions, reviews of medical records, and their medical expertise.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed right shoulder disorder is directly related to service, or in the alternative, secondary to a service-connected disability, and the claim must be denied.

Back 

In the June 2006 compensation claim, the Veteran asserted that his service-connected knees caused degenerative arthritis in his back.  At the May 2013 hearing he testified that the knee disorder altered his gait, resulting in a back disability.  

The Veteran has not asserted that his back disorder is directly related to his military service.  A review of service treatment records reveals no relevant complaints, objective findings, treatment, diagnosis, or any other manifestations of a back disorder.  Physical examination at the December 1969 induction examination revealed a normal spine and musculoskeletal system, and the Veteran specifically denied any back trouble, joint deformity, or arthritis.  Physical examination at the Veteran's August 1970 separation examination also revealed normal upper extremities and the Veteran specifically denied any back trouble, joint deformity, or arthritis.   

At the July 2007 VA examination, the examiner would "not speculate of the cause of [the Veteran's] significant arthritic changes" of the back.  

At the January 2014 VA examination, a diagnosis of degenerative arthritis of the spine was confirmed.  The examiner concluded that the Veteran's back disorder was less likely than not proximately due to or the result of the Veteran's service-connected knees.  The examiner stated that he could "find no documentation that the knee disabilities caused any gait abnormality that would affect the weight distriction to the lumbar spine.  Although the Veteran describes knee giving out causing the initial back injury there is no documentation to support that claim."

The February 2017 VA examiner concluded that the Veteran's back disorder was less likely than not aggravated by the Veteran's service-connected knee disabilities.  The examiner explained that no available treatment records reference an altered gait or compensatory gait condition secondary to the Veteran's service-connected knees.  Physical therapy and specialist notes are silent regarding a gait disturbance, and many treatment records note "non-antalgic and/or fluid gait."  Ultimately, "[t]here is no objective evidence to support that the lumbar spine condition has been worsened or aggravated beyond its natural progression by the SC knee condition."

Again, the Board accepts these VA examiner opinions that the Veteran's back disorder is less likely than not related to his service-connected disabilities as highly probative medical evidence on this point.  The examiners rendered their opinions after thoroughly reviewing the claims file and relevant medical records.  The examiners noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, supra; Gabrielson , supra. (1994).

To the extent that the Veteran has asserted that his back disorder is directly related to his service, the Board finds the evidence of record shows otherwise.  There is no indication in the record, through either medical or lay evidence, of manifestations of a back disability until many years after service.  The Veteran has not asserted a continuity since service.  Regardless, even if he had, such assertions would be outweighed in this instance by the other evidence of record. 

There is no medical evidence that the Veteran's back disorder manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).

In sum, there is no reliable evidence linking the Veteran's back disorder directly to service.  Service treatment records do not document any relevant treatment, complaint, or diagnosis in service, and the Veteran specifically denied any relevant symptoms upon separation.  The Veteran has not referenced an in-service event and instead has asserted that his back disorder is related to service-connected knee disorders.   The evidence establishes that the remote onset of a back disorder is unrelated to service.  For all of these reasons, service connection on a direct basis is not warranted for the Veteran's back disorder.

With respect to the Veteran's secondary service connection claim, the Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, supra; Buchanan, supra; Jandreau, supra.  Here, the Veteran is competent to report that he believes his back is secondary to his service-connected knees.  As noted, the Veteran lacks the medical expertise to make such a determination.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinion linking his back disorder and service-connected knees has been presented.  The VA examiners considered the Veteran's lay assertions, but ultimately found that the Veteran's current back disorder was not caused by or aggravated by his service-connected knees, or any other service-connected disability.  The Board finds that the Veteran's lay statements are outweighed by the VA examiners' medical opinions as they were based on consideration of the Veteran's contentions, reviews of medical records, and their medical expertise.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed degenerative arthritis of the spine is directly related to service, or in the alternative, secondary to a service-connected disability, and the claim must be denied.

Hypertension

In the Veteran's original compensation claim, he asserted that he was told in service that his blood pressure "ran high."  In the February 2009 Form 9 Substantive Appeal, the Veteran contends that his hypertension began in service.  At his May 2013 hearing, the Veteran testified that he believes his hypertension is the result of medication, specifically morphine, that he takes for his service-connected knees.  In addition, the Veteran asserted that his blood pressure increased after discontinuing medication for nonservice-connected hepatitis C.

It should be noted at the outset that for VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Under the code, service connection for pre-hypertension is not warranted when an examiner diagnoses pre-hypertension based on readings not recognized in Diagnostic Code 7101.  VA Adjudication Procedures Manual, M21-MR, III.iv.4.E.20.33.

The Veteran's hypertension is a "chronic" disease under 38 C.F.R. § 3.309 (a). However, hypertension was not noted during service.  To the degree that the Veteran has asserted that he experienced a continuity of symptoms since his service, as the will be explained, the objective medical evidence of record outweighs his bare assertions.  

The Veteran has not provided a specific assertion as to how his hypertension is directly related to service.  A review of service treatment records shows no relevant complaints, objective findings, treatment, diagnosis, or any other manifestations of hypertension.  At the Veteran's December 1969 enlistment examination, his blood pressure reading was 138/66.  At the Veteran's August 1970 separation examination, his blood pressure reading was 120/70.  The Veteran specifically denied a history of high blood pressure at the separation examination.

At a January 2014 VA examination, a diagnosis of hypertension was confirmed.  The examiner noted that hypertension was diagnosed in 2004.  No medical opinion was issued.  

A February 2017 VA examiner concluded that the Veteran's hypertension was less likely than not related to his military service.  The examiner explained that service treatment records reflected blood pressure readings in the normal range and that there was no objective evidence that the Veteran's hypertension manifested in service or within one year of separation.  The Veteran was first diagnosed with hypertension in 2004, over 30 years after separation from service.  

The Board accepts this VA opinion as highly probative medical evidence on this point.  The examiner rendered her opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, supra; Gabrielson , supra. (1994).

To the extent that the Veteran has asserted that his hypertension is directly related to his service, the Board finds the evidence of record shows otherwise.  There is no indication in the record, through either medical or lay evidence, of manifestations of hypertension until 2004, over 30 years after separation from service.  To the degree that the Veteran has asserted a continuity since service, such assertions are outweighed in this instance by the other evidence of record. 

There is no medical evidence that the Veteran's hypertension manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).

In sum, there is no reliable evidence linking the Veteran's hypertension directly to service.  Service treatment records do not document any relevant treatment, complaint, or diagnosis in service.  Despite the Veteran's contention in his original compensation claim that he was told he had high blood pressure in service, he specifically denied a history of high blood pressure at his August 1970 separation examination.  The evidence establishes that the remote onset of hypertension is unrelated to service.  For all of these reasons, service connection on a direct basis is not warranted for the Veteran's hypertension.

With respect to the Veteran's claim that his hypertension is secondary to his service-connected knee disabilities, the February 2017 VA examiner concluded that his hypertension was less likely than not proximately due to, the result of, or aggravated by the Veteran's service-connected knees.  The examiner explained that a review of medical records indicates that the Veteran has non-modifiable risk factors of gender, increasing age, tobacco use, and obesity for many years prior to the diagnosis.  Treatment records show "development of ever increasing blood pressure readings for several years prior to the initiation of morphine.  There is no objective evidence which supports the contention that the Veteran's SC condition or morphine use caused/aggravated/worsened the Veteran's hypertension."  The examiner further elaborated that the Veteran was diagnosed with essential hypertension, and that a number of risk factors have been associated with such a diagnosis, some of which were previously listed: age, obesity, family history, diabetes and dyslipidemia, and physical inactivity.  

It is not shown that the Veteran possesses the medical expertise to provide a medical opinion linking his diagnosed hypertension to his service-connected knees or any medication taken for his knees.  He has not asserted that he was told by a medical professional that his hypertension is related to a service-connected disability.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinion clearly linking his hypertension and bilateral knee disorders or related medication has been presented.  The VA examiner considered the Veteran's lay assertions, but ultimately found that the Veteran's current hypertension was not caused by or aggravated by his service-connected knees or any other service-connected disability.  The Board finds that the Veteran's lay statements are outweighed by the VA examiner's medical opinion as it is based on consideration of the Veteran's contentions, reviews of medical records, and medical expertise.
The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed hypertension is directly related to service, or in the alternative, secondary to a service-connected knees, or other service-connected disability, and the claim must be denied.

Bilateral Hearing Loss Disability

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).


Right Ear 

At the Veteran's January 2014 VA audiological examination, puretone thresholds and speech discrimination scores for the right ear were as follows:

HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
20
15
10
15
20
94

At the Veteran's February 2017 VA audiological examination, puretone thresholds and speech discrimination scores for the right ear were as follows:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
15
15
10
15
20
96

Auditory thresholds in the frequencies 500, 1000, 2000, 3000, 4000 Hertz are not documented at 40 decibels or greater for the right ear, and speech recognition scores are not less than 94 percent.  After a review of these VA examinations, and additional medical evidence of record, there is no indication that the Veteran has had a right ear hearing loss disability in accordance with 38 C.F.R. § 3.385 at any point during the period on appeal.  In light of that, the preponderance of the evidence establishes that a right ear hearing loss disability has not been present at any time during the pendency of this claim.  See Brammer, supra.

With respect to the Veteran's left ear, VA examinations confirm that he has a left ear hearing loss disability pursuant to 38 C.F.R. § 3.385.  

The Veteran had an in-service audiological evaluation upon induction and separation, in December 1969 and August 1970, at which time auditory thresholds were recorded.  The August 1970 examination specifically notes that thresholds were records using International Standards Organization-American National Standards Institute (ISO-ANSI).  However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or ISO-ANSI units at the induction examination, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
The Veteran underwent audiometric testing at his December 1969 enlistment examination with the following results:


HERTZ

500
1000
2000
3000
4000
LEFT
5
-5
5
NA
-5

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows


HERTZ

500
1000
2000
3000
4000
LEFT
20
5
15
NA
0

The Veteran underwent audiometric testing at his August 1970 separation examination with the following results:


HERTZ

500
1000
2000
3000
4000
LEFT
5
0
0
NA
5

Speech recognition testing was not performed at either of the service examinations. Service treatment records do not show any complaints, treatment, or diagnosis of hearing loss. 

The Veteran testified at his May 2013 hearing that during training he was exposed to a significant amount of noise during weapons training.  The Veteran's MOS was an intelligence specialist.  The Veteran's personnel records are not inconsistent with his testimony, and the Veteran is certainly competent to report noise exposure during weapons training.  

Service treatment records are devoid of any relevant complaints, treatment, or diagnosis.  At the Veteran's August 1970 separation examination, he specifically denied any ear trouble or hearing loss.

The Board's September 2015 Remand found the January 2014 VA examiner's medical opinion to be inadequate, as it failed to discuss medical literature submitted by the Veteran.  As a result, the Board will not address it.

The February 2017 VA examiner determined that the Veteran's left ear hearing loss disability was less likely than not related to his military service.  In reaching this determination, the examiner noted that there was not a permanent positive threshold shift greater than normal measurement variability at any frequency during service.  The examiner elaborated that left ear hearing acuity was normal upon discharge, and upon conversion of the 1969 induction examination results to ISO calibration standards, there was no significant threshold shift.  The Veteran did not report any hearing difficulty during service.

The examiner addressed medical literature submitted by the Veteran which "showed that for mice exposed to noise, '[the mice] showed substantially, ongoing deterioration of cochlear neural responses, without additional change in preneural responses, and corresponding histologic evidence of primary neural degeneration throughout the cochlea.'"  The examiner reported that the "effect of noise injury on synapses and auditory neurons" is not a new concept, and was discussed in the Institute of Medicine's 2005 report.  The examiner notes that the study cited by the Veteran does provide new information on degeneration with intact hair cells and normal auditory thresholds, however, provides thorough reasoning explaining why the findings of the study are not applicable in this instance.  The examiner concludes:

Therefore, objective evidence of noise injury (i.e. hearing loss at discharge and/or significant threshold shifts) still remains the gold standard for evidence....To suggest that the Veteran suffered any damage to the neuronal population of the spinal ganglion in the left ear based on this one study of mice would be merely speculative, untestable and contrary to the actual objective evidence found in the Veteran's service medical records.  As such, based on all available evidence, it is still less likely than not that [the] Veteran's current disabling hearing loss in the left ear is due to the noise exposure the Veteran experienced while in the service. 

The available medical evidence does not establish a connection between the Veteran's left ear hearing loss disability and the Veteran's active military service. The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  While the Veteran did supply medical literature in support of his claim, the Board finds the VA examiner's opinion addressing the specific study to be highly probative.  

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including difficulty hearing), has presented no probative clinical evidence of a nexus between his current left ear hearing loss disability and his military service. 

The Veteran is competent to report symptoms such as difficulty hearing others. However, to the extent that the Veteran has alleged his claimed left ear hearing loss disability is related to service, the Board finds that he is not competent to associate any of his claimed symptoms to acoustic trauma during service.  That is, he is not competent to opine on matters such as the etiology of his current left ear hearing loss disability.  Likewise, the Veteran is not competent to opine that any hearing impairment rose to the level necessary to establish a disabling hearing loss disability under 38 C.F.R. § 3.385 with respect to his right ear.  Such opinions require specific medical training and are beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contentions with regard to a medical nexus between his claimed bilateral hearing loss disability and his military service to be of no probative value.  See also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own bilateral hearing loss claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303 (b), discussed above, relating to chronicity and continuity of symptomatology.  While the Veteran is competent to report difficulty hearing over the years since service, the Board notes that hearing loss was not reported at the time of his service discharge.  The Board finds that to the extent he has alleged any continuity of symptomatology, his current statements regarding a continuity of a claimed bilateral hearing loss disability since service are outweighed by the VA examiner's opinion.  The lack of complaints or diagnosis of hearing loss disability at service separation coupled by the lack of complaints of hearing loss during that time period contradict any current assertion that his current claimed bilateral hearing loss disability was initially manifested during service and have continued since that service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places little probative value on any assertion of the Veteran that there has been a continuity of symptomatology dating to service. 

Therefore, while there is some favorable evidence, primarily the Veteran's bare assertions and medical literature submitted by the Veteran, the Board has placed greater probative weight on the VA examination report, rendered by a medical provider as opposed to a layperson, that do not establish an etiological link between current left ear hearing loss disability and active military service.  The medical opinion outweighs the Veteran's lay contentions. 

The Board appreciates the Veteran's contentions related to his bilateral hearing loss. However, the grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  As previously noted, the Veteran does not have a current right ear hearing loss disability in accordance with 38 C.F.R. § 3.385 and the evidence of record does not contain reliable evidence which relates the current left ear hearing loss disability to any injury or disease in service.  As a result, service connection is not warranted for either ear.

IV. Increased Rating Knees

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56   (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.   

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261   (1994).

Finally, the Board notes that the Veteran's most recent VA knee examination in February 2017 is compliant with the Court's decision in Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) as it includes joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  It is not possible to take range of motion measurements of the opposite undamaged joint as the Veteran is service-connected for bilateral knee disorders.  

Diagnostic Codes Specific to Knee Disabilities 

In the Board's November 2013 decision, it denied entitlement to increased ratings for the Veteran's service-connected knee disabilities prior to December 7, 2010, and remanded the matters of entitlement to increased ratings from December 7, 2010, for further development.  As a result, the Board will only address the period from December 7, 2010, for the Veteran's increased ratings claims.

During this time period, the Veteran is in receipt of a 10 percent evaluation for right knee strain under Diagnostic Codes 5003-5260, a 10 percent evaluation for residuals of left knee injury under Diagnostic Codes 5299-5257, and a 10 percent evaluation for arthritis of the left knee under Diagnostic Codes 5260-5003.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  Unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  38 C.F.R. §§ 4.20, 4.27. 

Diagnostic Code 5003 is used to evaluate for degenerative arthritis, and the regulations instruct that disabilities be rated on limitation of motion of the affected parts when the criteria for a compensable rating would be met.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5003.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is available for each such major joint or group of minor joints affected by limitation of motion.  

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5260 is used to denote the rating criteria for the limitation of flexion of the leg.  38 C.F.R. § 4.71a.  Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 evaluates limitation of extension as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 is used to evaluate recurrent subluxation or lateral instability of the knee.  Severe symptoms warrant a 30 percent rating; moderate symptoms warrant a 20 percent rating; and slight symptoms warrant a 10 percent rating.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5257.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. Id.  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.7, Plate II.

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Factual Background

At a February 2017 VA examination, the Veteran reported flare-ups triggered by walking, and getting out of bed with an average frequency of 3 to 4 times per week and a duration of several hours.  Functional loss was reported as pain and weakness.  

Range of motion testing revealed active right knee flexion 115 degrees, extension 0 degrees.  There was pain on flexion.  There was no functional impairment solely due to range of motion.  There was no evidence of pain on weight-bearing, there was tenderness to palpation over anterior knee inferior patella, and objective evidence of crepitus.  Repetitive use testing resulted in additional limitation of flexion to 105 degrees.  Passive right knee range of motion was 120 degrees flexion, 0 degrees extension.  Repetitive passive motion testing limited flexion to 110 degrees.  There was objective evidence of pain on passive testing.

Active left knee flexion was 105 degrees, extension 0 degrees.  There was pain on flexion.  There was no functional impairment solely due to range of motion.  There was no evidence of pain on weight-bearing, or localized tenderness or pain on palpation.  There was objective evidence of crepitus.  Repetitive use testing resulted in additional limitation of flexion to 90 degrees.  Passive left knee range of motion was 110 degrees flexion, 0 degrees extension.  Repetitive passive motion testing limited flexion to 90 degrees.  There was objective evidence of pain on passive testing.

There were no additional factors contributing to disability for either knee.  Muscle strength was normal bilaterally with no atrophy.  There was no ankylosis.  The examiner documented that there was no history of recurrent subluxation, lateral instability, or recurrent effusion for either knee.  Joint stability testing revealed no joint stability for either knee.  Anterior, posterior, medial, and lateral stability was normal bilaterally.

The Veteran had bilateral meniscal tears with frequent episodes of joint pain.  There were no other pertinent physical findings, complications, conditions, signs, symptoms, or scars.  The Veteran regularly used braces and a cane.  Functional impact was noted as walking limited to less than 20 minute intervals.

As noted in the Board's November 2016 Remand, the record does not contain a January 2013 examination referenced by the Veteran at his May 2013 hearing.  The Board has attempted to obtain this examination administratively and through Remand, however, it does not appear that a record of any such examination, if it did take place, exists.

Additional VA treatment records were reviewed.  They did not reveal any objective medical findings which document severity of the Veteran's bilateral knee disability consistent with higher evaluations.  They reveal that knee pain is controlled with braces and morphine.  The Veteran has reported pain of varying severity, instability, limited range of motion, difficulty walking, weakness, stiffness, flare-ups, and tenderness, all of which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


Right Knee

Based on the medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that an increased rating in excess of 10 percent for limited motion of the right knee is warranted for any period on appeal.  The Board has considered the entire period since December 7, 2010, as noted above.

With respect to the Veteran's current 10 percent evaluation under Diagnostic Codes 5003-5260, the evidence does not support a finding that an increased evaluation is warranted pursuant to objective findings for limitation of motion.  Specifically, the evidence throughout the entire period does not show flexion in the right knee limited to 30 degrees or less to warrant a higher rating under Diagnostic Code 5260.  Throughout the period on appeal, flexion has been consistently well above 30 degrees.  Likewise, the criteria for a 20 percent evaluation under Diagnostic Code 5003 are not met, as the Veteran's right knee disability does not involve two or more major joints, or two or more minor joint groups.  

Furthermore, the Veteran has not exhibited a level of limitation of flexion or extension which would warrant compensable, and thus separate evaluations under those Diagnostic Codes.  Flexion of the right knee has not been limited to 45 degrees or less, and extension of the right knee has not been limited to 10 degrees or more. Thus, a compensable level of limitation of flexion under Diagnostic Code 5260 combined with a compensable level of limitation of extension under Diagnostic Code 5261 has not been shown at any time during the period on appeal. Accordingly, separate ratings based on limitation of flexion with limitation of extension are not warranted. 

Further, there is no evidence to support a higher disability rating for the right knee at any time during the appeal period based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.  Flare-ups have not been shown to result in additional limitation.

With respect to other potentially applicable rating criteria, the claims folder contains no competent lay or medical evidence indicating that the Veteran's right knee disability has been manifested by ankylosis, dislocation of cartilage, impairment of the tibia and fibula, or symptoms other than those discussed above at any time during either period on appeal. 

A higher rating is similarly unwarranted under Diagnostic Code 5258 because the Veteran has not been diagnosed with dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Although the Veteran has reported episodes of pain, no evidence of dislocated semilunar cartilage is of record. 

As such, an increased rating cannot be assigned for the right knee for any time period under Diagnostic Codes 5256, 5258, or 5262-5263.  See 38 C.F.R. § 4.71a. To the degree that the Veteran has asserted any symptoms consistent with such disability ratings, these assertions are outweighed by the more probative findings of the VA examiner, because the examiner's determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown 4 Vet. App. 467 (1993).  

The Board notes that the Veteran has stated pain varies in intensity.  To the degree that he has reported pain, stiffness, incoordination, and weakness, the Board notes that on examination, pain was considered, and still the Veteran's flexion was never limited to 45 degrees for flexion and or 10 degrees for extension for the right knee, and there was no patellar abnormality and no abnormal tendons or bursae.  Thus, based on the Veteran's reported history, even if there was additional limitation of motion during any flare-ups that were extreme, based on the Veteran's reported functional ability, the Board finds that the overall impairment resulting from his right knee disability would still more closely approximate no more than a 10 percent rating for limited motion.

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against increased ratings in excess of 10 percent for limited motion of the right knee.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3. For these reasons, the claim is denied.

Left Knee

Based on the medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that an increased rating in excess of 10 percent for instability of the left knee and in excess of 10 percent for limited motion of the left knee is warranted for any period on appeal.  The Board has considered the entire period from December 7, 2010, as explained above.

With respect to the Veteran's current 10 percent evaluation for slight instability of the left knee under Diagnostic Code 5257, the Board finds that an increased rating in excess of 10 percent for left knee lateral instability and subluxation for any period on appeal is not warranted. 

Objective medical testing at the February 2017 VA medical examination revealed no instability.  While the Board notes that the Veteran reported using a knee brace at the examination, and the record indicates some instability, there is no evidence that instability of the left knee is of moderate severity. The lay evidence of record shows that the Veteran has complained of instability, which he is competent to report.  Jandreau, supra.  However, the Veteran's statements do not address the frequency or severity of his instability during this period, instead simply establishing its presence as a symptom.

While it is clear that the Veteran has experienced left knee instability during this period, the medical evidence has only indicated that the Veteran's instability, when noted to be present, is at most slight in nature, which is consistent with the level of severity contemplated by a 10 percent rating.  Notably, the February 2017 VA examination indicated no instability.  There is no indication in the medical or lay evidence that the Veteran's instability during this period was moderate in nature. There is no evidence that the Veteran's left knee has resulted in any falls or that it requires the use of a wheel chair in order to ambulate. 

While the Veteran is sincere in his report of symptoms, with respect to the severity of instability, the Board places greater probative weight on the medical evidence that has not shown moderate instability.  The Veteran's own determination about the stability of his left knee is outweighed by the more probative findings of the VA examiner, because the examiner's determinations are based on greater medical knowledge and experience.  Winsett, supra; Guerrieri, supra.  As such, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for left knee lateral instability and subluxation.

With respect to the Veteran's current 10 percent evaluation under Diagnostic Codes 5260-5003, the evidence does not support a finding that an increased evaluation is warranted pursuant to objective findings for limitation of motion.

Specifically, the evidence throughout the entire period does not show flexion in the left knee limited to 30 degrees or less to warrant a higher rating under Diagnostic Code 5260.  Throughout the period on appeal, flexion has been consistently well above 30 degrees.  Likewise, the criteria for a 20 percent evaluation under Diagnostic Code 5003 are not met, as the Veteran's left knee disability does not involve two or more major joints, or two or more minor joint groups.  

Furthermore, the Veteran has not exhibited a level of limitation of flexion or extension which would warrant compensable, and thus separate evaluations under those Diagnostic Codes.  Flexion of the left knee has not been limited to 45 degrees or less, and extension of the left knee has not been limited to 10 degrees or more. Thus, a compensable level of limitation of flexion under Diagnostic Code 5260 combined with a compensable level of limitation of extension under Diagnostic Code 5261 has not been shown at any time during the period on appeal. Accordingly, separate ratings based on limitation of flexion with limitation of extension are not warranted. 

Further, there is no evidence to support a higher disability rating for the left knee at any time during the appeal period based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.  Flare ups have not been shown to result in additional limitation.

With respect to other potentially applicable rating criteria, the claims folder contains no competent lay or medical evidence indicating that the Veteran's left knee disability has been manifested by ankylosis, dislocation of cartilage, impairment of the tibia and fibula, or symptoms other than those discussed above at any time during either period on appeal. 

A higher rating is similarly unwarranted under Diagnostic Code 5258 because the Veteran has not been diagnosed with dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Although the Veteran has reported episodes of pain, no evidence of dislocated semilunar cartilage is of record. 

As such, an increased rating cannot be assigned for the left knee for any time period under Diagnostic Codes 5256, 5258, or 5262-5263.  See 38 C.F.R. § 4.71a.  To the degree that the Veteran has asserted any symptoms consistent with such disability ratings, these assertions are outweighed by the more probative findings of the VA examiner, because the examiner's determinations are based on greater medical knowledge and experience.  Winsett, supra; Guerrieri, supra. 

The Board notes that the Veteran has stated pain varies in intensity.  To the degree that he has reported pain, stiffness, incoordination, and weakness, the Board notes that on examination, pain was considered, and still the Veteran's flexion was never limited to 45 degrees for flexion and or 10 degrees for extension for the left knee, and there was no patellar abnormality and no abnormal tendons or bursae.  Thus, based on the Veteran's reported history, even if there was additional limitation of motion during any flare-ups that were extreme, based on the Veteran's reported functional ability, the Board finds that the overall impairment resulting from his left knee disability would still more closely approximate no more than a 10 percent rating for instability and a 10 percent rating for limited motion.
All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against increased ratings in excess of 10 percent for instability of the left knee and in excess of 10 percent for limited motion of the left knee.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a right shoulder disorder, to include as secondary to a lumbar spine disorder is denied.

Entitlement to service connection for degenerative disc disease of the lumber spine, to include as secondary to service-connected bilateral knee disorders is denied.

Entitlement to service connection for hypertension, to include as secondary to service-connected bilateral knee disorders is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to an increased rating in excess of 10 percent for right knee arthritis from December 7, 2010 is denied.

Entitlement to an increased rating in excess of 10 percent for residuals of left knee injury, recurrent subluxation or lateral instability, from December 7, 2010 is denied.


Entitlement to an increased rating in excess of 10 percent for left knee arthritis from December 7, 2010 is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


